                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:

Joy Karen Floyd                                     Case No.    17-32126-DOF
                                                    Chapter     7


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


         Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


         IT IS ORDERED that the Clerk of the U.S. Bankruptcy Court remit the sum of
Five Thousand Five Hundred and 00/100 dollars ($5,500.00) of unclaimed funds held in
the U.S. Treasury to:
                                   Joy Floyd
                                   c/o Dilks & Knopik, LLC
                                   35308 SE Center Street
                                   Snoqualmie, WA 98065-9216



Signed on October 09, 2018

 




    17-32126-dof    Doc 62   Filed 10/09/18    Entered 10/09/18 17:11:18      Page 1 of 1
